DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: the claim should be amended to recite the thiol compound in line 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0220677 to Williams et al. in view of JP H0770550 to Kitamura et al., as evidenced by US 2021/0340308 to Cai et al.  For the purposes of further examination, citations for Kitamura et al. are taken from a machine translation of the document provided by Clarivate Analytics Group unless otherwise expressly noted.
Regarding Claims 1 and 5 - 8.  Williams et al. teaches a polyol premix, i.e. a B-side composition, for the preparation of a rigid polyurethane foam (Paragraphs 0023 and 0030).  In Example E3B, the B-side composition comprises 90.0 parts by weight (corresponding to 64 weight percent) VORANOL® 470X and TERATE® 4020 as polyols; 2.0 parts by weight (corresponding to 1.4 weight percent) DABCO® DC193 as a surfactant; 6.1 parts by weight (corresponding to 4.3 weight percent) catalysts including 0.7 parts by weight of the bismuth catalyst DABCO® MB-20, wherein Paragraph 0046 of Cai et al. provides evidence that DABCO® MB-20 corresponds to bismuth neodecanoate; 20 parts by weight ANTIBLAZE® AB80; 2.0 parts by weight (corresponding to 1.4 weight percent) water; and 20 parts by weight (corresponding to 14 weight percent) 1233zd(E) as a blowing agent.
Williams et al. does not expressly teach the B-side composition further comprises a thiol compound.  However, Kitamura et al. teaches the concept of including thioglycerin in two component in the polyol/B-side of a two component polyurethane foam formulation (see Pages 3 and 8 of the machine translation).  In Inventive Examples in the amount taught by Kitamura et al.  This corresponds to an amount of thioglycerin of roughly 1.9 or 2.0 parts by weight, or roughly 2 moles thioglycerin, per 90 parts by weight polyol.  In Example E3B, bismuth neodecanoate (DABCO® MB-20) is provided in an amount of 0.7 parts by weight or roughly 0.0010 moles per 90 parts by weight polyol.  The thiol compound, thioglycerin, would then be provided in a molar excess relative to the organometallic catalyst comprising bismuth.  Additionally, the number of moles of thiol moieties from the thiol compound (also roughly 2 moles) would exceed the number of moles of bismuth present in the bismuth catalyst (also roughly 0.0010 moles).  The motivation would have been that Kitamura et al. teaches thioglycerin functions as a thixotropic agent in polyol compositions (Pages 3 and 8), which provides advantages such as allowing the manufacturer to control the viscosity and handling properties of these compositions.
Regarding Claim 2.  Williams et al. teaches the B-side composition of Claim 1.  With respect to its shelf life, Williams et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claims 3 and 4.  Williams et al. teaches the B-side composition of Claim 1. As discussed in the rejection of Claim 1 above, the B-side composition in Example E3B comprises 20 parts by weight (corresponding to 14 weight percent) 1233zd(E) and 2.0 parts by weight (roughly 1.4 weight percent) water as blowing agents.  However, in the disclosure, Williams et al. teaches adjusting the amount of water as a co-blowing agent (Paragraph 0035). The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)  
Regarding Claim 9.  Williams et al. teaches a rigid polyurethane foam prepared from an admixture of an isocyanate and the B-side composition of Claim 1 (Paragraphs 0023 and 0030; Example E3B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0220677 to Williams et al. in view of JP H0770550 to Kitamura et al., as evidenced by US 2021/0340308 to Cai et al.  For the purposes of further examination, citations for Kitamura et al. are taken from a machine translation of the document provided by Clarivate Analytics Group unless otherwise expressly noted.
Regarding Claim 10.  Williams et al. teaches a process of preparing a polyol premix, i.e. a B-side composition (Paragraphs 0023 and 0030).  In Example E3B, the process comprises admixing 90.0 parts by weight (corresponding to 64 weight percent) VORANOL® 470X and TERATE® 4020 as polyols; 2.0 parts by weight (corresponding to 1.4 weight percent) DABCO® DC193 as a surfactant; 6.1 parts by weight (corresponding to 4.3 weight percent) catalysts including 0.7 parts by weight of the bismuth catalyst DABCO® MB-20, wherein Paragraph 0046 of Cai et al. provides evidence that DABCO® MB-20 corresponds to bismuth neodecanoate; 2.0 parts by weight (corresponding to 1.4 weight percent) water; and 20 parts by weight (corresponding to 14 weight percent) 1233zd(E) as a blowing agent.
Williams et al. does not expressly teach the B-side composition further comprises a thiol compound.  However, Kitamura et al. teaches the concept of including thioglycerin in two component in the polyol/B-side of a two component polyurethane foam formulation (see Pages 3 and 8 of the machine translation).  In Inventive Examples 8, 10, and 11, thioglycerin is provided in an amount 2.0 parts by weight per 91.17 to 97.15 parts by weight polyol (see Pages 14 – 16; as well as the first table shown on Page 13 of the original document).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include thioglycerin in the B-side composition of Williams et al. in the amount taught by Kitamura et al.  This corresponds to an amount of thioglycerin of roughly 1.9 or 2.0 parts by weight, or roughly 2 moles thioglycerin, per 90 parts by weight polyol.  In Example E3B, bismuth neodecanoate (DABCO® MB-20) is provided in an amount of 0.7 parts by weight or roughly 0.0010 moles per 90 parts by weight polyol.  The thiol compound, thioglycerin, would then be provided in a molar excess relative to the organometallic catalyst comprising bismuth.  Additionally, the number of moles of thiol moieties from the thiol compound (also roughly 2 moles) would exceed the number of moles of bismuth present in the bismuth catalyst (also roughly 0.0010 moles).  The motivation .

Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that Kitamura et al. does not teach or suggest the presence of thioglycerin in its B-side composition in an amount which is at least equimolar with the catalyst provided therein.  However, it is the Office’s position that this new limitation is implicitly taught by the proposed combination of references for the reasons detailed in the rejections of Claims 1 and 10 under 35 U.S.C. 103 (see specifically the italicized sections).
B) Applicant argues that a surprising improvement in shelf-life for the B-side composition was observed when a thiol compound is included in the instantly claimed amount.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, once a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) However, arguments of counsel cannot take the place of factually supported objective evidence.  In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP 2145) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764